REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND


                No. 2199


        September Term, 2013

    _________________________


   MARYLAND DEPARTMENT
  OF THE ENVIRONMENT, ET AL.

                   v.

ANACOSTIA RIVERKEEPER, ET AL.

    _________________________


   Nazarian,
   Leahy,
   Friedman,

                   JJ.

    _________________________

        Opinion by Nazarian, J.

    _________________________


   Filed: April 2, 2015
                                                   TABLE OF CONTENTS

I. BACKGROUND............................................................................................................. 1
   A.        Statutory Background. ............................................................................................. 3
        1.        The Clean Water Act and federal permit requirements. ...................................... 3
        2.        The role of the States and Maryland’s permit requirements. .............................. 7
   B.        The Permit. ............................................................................................................ 10
   C.        The Proceedings. ................................................................................................... 12
II. DISCUSSION .............................................................................................................. 14
   A.        Standard of Review. .............................................................................................. 16
   B.        The Permit Is Subject To § 1342, Not § 1311. ...................................................... 18
   C.        The Permit Does Not Comply With State Law Regarding
             The Permitting Process. ......................................................................................... 23
        1.        The Permit does not give meaningful opportunity for
                  notice and comment, and eludes judicial review. .............................................. 24
             a.         The Environment Article requires that the public have
                        an opportunity for notice and comment. ....................................................... 24
             b.         Specific shortcomings of the Permit ............................................................ 26
                  i.       The public can’t comment about decisions that have yet to be made. ...... 26
                  ii.      The Permit is not specific enough. ............................................................ 28
                  iii. The Permit overrelies on incorporation by reference. ............................... 30
                  iv. The Permit contains no meaningful deadlines or ways to measure
                      compliance. ............................................................................................... 33
        2.        The agency decision to issue the Permit was unsupported by
                  substantial evidence with respect to TMDLs and the twenty percent
                  requirement. ....................................................................................................... 35
             a.         The twenty percent requirement. ................................................................... 35
             b.         The TMDL requirement. ............................................................................... 38
       This case arises out of protracted litigation over the terms of the stormwater

management permit (the “Permit”) that the Maryland Department of the Environment (“the

Department”) issued to Montgomery County (the “County”) in 2010. The County and

Department appeal the decision of the Circuit Court for Montgomery County remanding

the Permit to the Department “for further proceedings to allow the agency to comply with

Maryland law, the Clean Water Act, and federal regulations consistent with” the court’s

interpretation of the governing law and regulations. We agree that the Permit must be

revised, and so we affirm the circuit court’s decision to remand. Importantly, though, we

hold that the Department and the County had the law right: the Permit falls short not for

failing to hold the County to State water quality standards, as the challengers urge, 1 but

because it did not afford an appropriate opportunity for public notice and comment and

because it lacks crucial details that would explain the County’s stormwater management

obligations.

                                   I. BACKGROUND

       Stormwater is what the word suggests: water from rain- or other storm events that,

as it (over)flows into streams and rivers, picks up and carries large quantities of pollutants

that evade Mother Nature’s filtration process. The pollutants can include anything from




1
  The challengers include Anacostia Riverkeeper and other self-described “local and
regional environmental groups dedicated to restoring and protecting waters that flow
through Montgomery County,” who challenged the Permit based on a number of concerns
including those we will describe below.
road detritus—trash, road salts, grease, and other materials from cars—to pesticides, to

natural materials, such as fecal bacteria from animal waste.

       The County collects stormwater through a municipal separate storm sewer system

(the County’s is big enough to qualify as an “MS4,” a term we will define later) that covers

a nearly-500-square-mile area. After it falls from the sky, stormwater flows, in higher

volumes and at higher speeds, through natural outfalls or through the County’s sewer pipes

and wastewater treatment facilities, then into the Middle Potomac and Patuxent River

basins. Everyone agrees that this is bad for the rivers: in its comments during the Permit

application process, the Department recognized that interested parties saw stormwater as

“the ‘. . . biggest form of pollution affecting the Anacostia River. . .’ carrying trash and

accumulated pollutants and causing flooding in low-lying areas of various watersheds

throughout the County. . . . It becomes fairly easy for all organizations, individuals, and

government agencies to agree that urban stormwater is a problem that must be addressed.”

And just as everything else in life flows downhill, the pollution (and corresponding

degradation of water quality) flows downstream into the waters of the District of Columbia

and Prince George’s County, and eventually into the Chesapeake Bay.

       The Clean Water Act (the “Act”), along with its Maryland counterpart and

overlapping layers of regulations, 2 regulates and seeks to limit water pollution from




2
 Despite our best efforts to avoid jargon and acronyms, the Act, its state law counterpart,
and the various regulations rely on them in abundance. Fortunately, the law, the parties,
and the record all seem to use terms consistently, and we will follow suit.
                                             2
stormwater runoff into municipal sewer systems that discharge into rivers. This case

involves a successful challenge to the terms of the stormwater permit the Department

issued to the County in 2010. We begin by discussing the statutory requirements, then

walk through the process the County went through with the Department to obtain the

Permit, then summarize the proceedings that culminated in this appeal.

       A.     Statutory Background.

              1.     The Clean Water Act and federal permit requirements.

       The Act was passed in 1972 to “restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters,” 33 U.S.C. § 1251(a). The Act presumptively

prohibits the discharge of pollutants, id. § 1251(a)(1), and renders any discharge unlawful,

id. § 1311(a), unless the discharging party obtains a permit under the “National Pollutant

Discharge Elimination System” (“NPDES”). Id. § 1342(a)(1).

       As initially drafted, § 1311 limited the amount of pollutants that could enter the

water from a particular source. The Act imposes “effluent limitations” on discharges from

any “point source” (a term we will get to momentarily) by requiring the source to use “the

best practicable control technology [“BPT”] currently available.”               33 U.S.C.

§ 1311(b)(1)(A)(i). When first enacted, the Act required effluent limitations to be in place

by July 1, 1977. Id. § 1311(b)(1)(A). Section 1311 also required compliance with any

“more stringent limitation, including those necessary to meet water quality standards . . .

established pursuant to any State law or regulations.” Id. § 1311(b)(1)(C) (emphasis

added); see also Defenders of Wildlife v. Browner, 191 F.3d 1159, 1163 (9th Cir. 1999)

                                             3
(noting too that “although the BPT requirement takes into account issues of practicability,”

the EPA nonetheless requires the level of controls necessary to “implement existing water

quality standards” (quoting Rybachek v. EPA, 905 F.2d 1276, 1289 (9th Cir. 1990))).

       At its inception, the Act directed its efforts primarily at the most obvious “point

source” pollution. The term “point source” was defined within the Act in a technical way

that aimed to capture a broad universe of potential pollution sources:

              The term “point source” means any discernible, confined and
              discrete conveyance, including but not limited to any pipe,
              ditch, channel, tunnel, conduit, well, discrete fissure, container,
              rolling stock, concentrated animal feeding operation, or vessel
              or other floating craft, from which pollutants are or may be
              discharged.

33 U.S.C.A. § 1362(14); see also 40 C.F.R. § 122.2. The parties don’t dispute that a

sewage system like the County’s qualifies as a network of point sources, but that point has

not been altogether obvious since the Act came about. The Act did not purport initially to

regulate stormwater discharge, and in fact exempted stormwater separate from industrial

or commercial activity. See Natural Resources Defense Council, Inc. v. Costle, 568 F.2d
1369, 1372 n.5 (D.C. Cir. 1977) (citing 40 C.F.R. § 125.4 (1975)); see also Jeffrey G.

Miller, The Supreme Court’s Water Pollution Jurisprudence: Is the Court All Wet?, 24 Va.

Envtl. L.J. 125, 131-32 (2005); The Clean Water Act Handbook at 167 (Mark A. Ryan ed.

2011) (“Stormwater runoff in the early days of the NPDES program was treated as a diffuse

source of nonpoint source pollution. This may have seemed logical because most runoff

cannot efficiently be controlled using the strict end-of-pipe effluent limitations that are


                                              4
effective in regulating traditional industrial and municipal discharges.” (emphasis added)).

But in 1987, Congress amended the Act to bring stormwater discharge specifically within

its reach, and since then storm sewer discharge has been treated as a point source and

covered by the NPDES permit requirements. Natural Res. Def. Council v. EPA, 966 F.2d
1292, 1296 & n.5 (9th Cir. 1992).3 See 33 U.S.C. § 1342(p)(3)(B); see also Browner, 191
F.3d 1159. The amendments applied discharge limitations to MS4 systems that serve a

population of 100,000 or more,4 33 U.S.C. § 1342(p)(2)(C), (D):

                Permits for discharges from municipal storm sewers . . .
                (iii) shall require controls to reduce the discharge of pollutants
                to the maximum extent practicable, including management
                practices, control techniques and system, design and
                engineering methods, and such other provisions as the
                Administrator or the State determines appropriate for the
                control of such pollutants.

33 U.S.C. §1342(p)(3)(B) (emphasis added).

         The Act also raises standards for permits where the “effluent limitations [imposed

by § 1311] are not stringent enough to implement any water quality standard applicable to




3
  The amendments came about in part because of a 1977 court decision that held that the
EPA lacked the authority to exempt any particular category of point source (such as MS4s)
from the Act’s reach. See Natural Res. Def. Council v. Costle, 568 F.2d 1369, 1379 (D.C.
Cir. 1977) (“[T]he existence of uniform national effluent limitations is not a necessary
precondition for incorporating into the NPDES program pollution from . . . storm water
runoff point sources. The technological or administrative infeasibility of such limitations
may result in adjustments in the permit programs, . . . but it does not authorize the
Administrator to exclude the relevant point source from the NPDES program.”).
4
    The County’s system here falls within that description.
                                               5
such waters.” Id. § 1313(d). A state must establish a total maximum daily load (“TMDL”)

for those pollutants that keep it from meeting water quality standards; the TMDL “is the

sum of pollutants a body of water can absorb from all point and non-point sources, plus a

margin of safety, and still meet water quality standards for its designated uses.” Assateague

Coastkeeper v. Maryland Dep’t of the Env., 200 Md. App. 665, 675 n.8 (2011). So, for

example, the EPA has issued a TMDL for the Chesapeake Bay that applies expressly to

this Permit, in addition to other local TMDLs. As the Chesapeake Bay Foundation explains

it,5 “Maryland’s ability to comply with the Bay TMDL pollution reduction requirements

relies heavily on reducing pollutants from urban stormwater,” and “the ability to track and

confirm progress” on that reduction “through public participation, monitoring, and setting

and using interim benchmarks is of the utmost importance” (emphasis added).

       The “maximum extent practicable” language in § 1342 leaves altogether unclear,

though, who deems a measure maximally practicable. And although that concept differs

from the prior standard, and relieves municipal systems of the burden to meet specific water

quality standards (a burden that still applies to private sources), it leaves open whether

MS4s also must comply with the “effluent limitations” (and concomitant BPT standard) in

§ 1311. Add to this mix the state environmental regulations we discuss next, and the picture

(like the water) becomes murkier.




5
  The Foundation sought permission to file an amicus curiae brief and we granted its
request on August 15, 2014.
                                          6
             2.     The role of the States and Maryland’s permit requirements.

      The Act recognizes the “responsibilities and rights” of the various states to respond

to System requirements, id. § 1251(b), and the EPA has delegated to Maryland the right to

issue permits, see Assateague Coastkeeper, 200 Md. App. at 677-78 n.10, a task that it in

turn has delegated to the Department.    The Environment Article to the Maryland Code

declares pollution to be “a menace to public health and welfare,” and declares the State’s

policies regarding water pollution and water quality:

             (1)    To improve, conserve, and manage the quality of the
             waters of this State;

             (2)     To protect, maintain, and improve the quality of water
             for public supplies, propagation of wildlife, fish, and aquatic
             life, and domestic, agricultural, industrial, recreational, and
             other legitimate beneficial uses;

             (3)     To provide that no waste is discharged into any waters
             of this State without first receiving necessary treatment or other
             corrective action to protect the legitimate beneficial uses of the
             waters of this State;

             (4)   Through innovative and alternative methods of waste
             and wastewater treatment, to provide and promote prevention,
             abatement, and control of new or existing water pollution; and

             (5)    To promote and encourage the use of reclaimed water
             in order to conserve water supplies, facilitate the indirect
             recharge of groundwater, and develop an alternative to
             discharging wastewater effluent to surface waters, thus
             pursuing the goal of the Clean Water Act to end the discharge
             of pollutants and meet the nutrient reduction goals of the
             Chesapeake Bay Agreement.




                                             7
Md. Code (1996, 2007 Repl. Vol.), § 9-302(b) of the Environment Article (“Envir.”). Like

the Act, Maryland law prohibits discharges generally (providing that “a person may not

discharge any pollutant into the waters of this State,” id. § 9-322), but allows for a discharge

permit to issue from the Department, id. § 9-323, and specifies both what a permit must

contain and how it must be obtained:

              (a) Subject to the provisions of this section, the Department
                  may issue a discharge permit if the Department finds that
                  the discharge meets:

                    (1) All applicable State and federal water quality
              standards and effluent limitations; and

                      (2) All other requirements of this subtitle.

                                            * * *

              (d) The Department shall give public notice of each application
              for a discharge permit as required by Title 1, Subtitle 6 of this
              article, and by making available to the public appropriate
              documents, permit applications, supporting material, plans,
              and other relevant information.

Id. § 9-324 (emphasis added).

       The statute also allows the Department to “adopt rules and regulations that set, for

the waters of this State, water quality standards and effluent standards”:

              (a)     These standards shall be designed to protect:

                      (1) The public health, safety, and welfare;

                      (2) Present and future use of the waters of this State for
                          public water supply;

                      (3) The propagation of aquatic life and wildlife;

                                               8
                     (4) Recreational use of the waters of this State; and

                     (5) Agricultural, industrial, and other legitimate uses of
                     the waters of this State.

              (b)     The rules and regulations adopted under this section
              shall include at least the following:

                     (1) Water quality standards that specify the maximum
              permissible short term and long term concentrations of
              pollutants in the water, the minimum permissible
              concentrations of dissolved oxygen and other desirable matter
              in the water, and the temperature range for the water.

                     (2) Effluent standards that specify the maximum
              loading or concentrations and the physical, thermal, chemical,
              biological, and radioactive properties of wastes that may be
              discharged into the waters of this State.

                                              * * *

               (c) Effluent standards set under this section shall be at least
              as stringent as those specified by the National Pollutant
              Discharge Elimination System.

Id. § 9-314 (emphasis added).

       This background establishes the simple premise that federal and state laws and

regulations limit a county or other governmental entity from letting stormwater runoff go

unchecked into our waters, and give that entity the flexibility to devise maximally

practicable measures to deal with the problem. Turning that seemingly straightforward

anti-pollution premise into real-life permits, however, is a challenging task.




                                             9
       B.     The Permit.

       In 1996, the Department issued the County its first municipal separate storm

sewerage system (“MS4”) permit, for a five-year term. The permit reissued in 2001 and at

least once after.6 In 2009, after the renewal application process for the most recent permit

was underway, the Department recognized the need for strict monitoring of stormwater

discharge. In its response to comments to the proposed permit, the Department stated that

the new Permit would require the County to intensify its efforts, that it would

              force [the County] to make major strides toward controlling
              urban runoff better than ever before. New conditions such as
              . . . requiring an additional twenty percent of the County’s
              impervious area to be restored are major additions.
              Additionally, a firm commitment for TMDL implementation
              according to the plan that the County is required to develop
              within one year of permit issuance is the strongest evidence yet
              of what MDE believes will move these programs forward
              toward the ultimate goal of meeting water quality standards.

       This response came after public comment on a “tentative determination to issue

permit” that the Department had issued in September 2008. The appellees filed timely

comments on December 1, 2008, and complained (among other arguments) that the draft

permit did not include enforceable language or deadlines, did not link in a meaningful way

to water quality standards or TMDLs, did not allow for meaningful public participation or




6
 The Department states in its brief that the Permit was reissued in 2006 as well. Anacostia
disagrees, although it claims (without citing any authority) that the renewal took place in
2010, “more than three years after it was scheduled to expire.” (Emphasis added.) This
dispute doesn’t matter to our analysis.
                                              10
review of the County Stormwater Management Program, and lacked adequate monitoring

and reporting requirements. After receiving additional comments from other interested

parties, the Department issued a notice of final determination to issue the Permit (the

“Notice”) on March 4, 2009 without substantial changes, and it issued the Permit itself on

February 16, 2010, for a five-year period that expired on February 15, 2015.7

       The final Permit specifically required the County to “implement or install best

management practices on twenty percent of the impervious surfaces within the County in

an effort to restore the pollution reduction functions performed by undeveloped land,”

which in turn required the County to submit “a long-term schedule for the completion of

detailed assessments of each watershed in the County.” (This requirement comes into play

below, we will refer to it from here as the “twenty percent requirement”). The Permit calls

for pollution controls that include implementation of “management programs . . . designed

to control stormwater discharges to the maximum extent practicable.” And the stormwater




7
  We asked at oral argument whether this appeal would be moot if this litigation weren’t
resolved by the Permit’s then-impending (and now past) expiration date. The Department
responded, and we are comfortable, that the disputes remain live after February 15 for two
reasons. First, as we discuss in detail below, the Permit requires that “the County must
submit an implementation plan for complying with the requirement for [twenty] percent
restoration within the 5-year term of the [P]ermit” (emphasis added), but does not seem
expressly to require that the plan be executed fully by then, so it is still subject to revision
after it nominally expires. Second, the Department advised us that the application for the
succeeding permit had not yet begun at the time of argument, that the process (including
notice and comment periods) for a new permit could not be completed before this one
expired, and that the terms of the existing Permit would remain in place until superseded.

                                              11
management program requires that the County, at a minimum, “[c]onduct preventative

maintenance” by inspecting “all stormwater management facilities at least on a triennial

basis”; “[i]mplement the stormwater management design policies, principles, methods, and

practices found in the 2000 Maryland Stormwater Design Manual” (the “Manual”); and

“[m]aintain programmatic and implementation information according to the requirements

established as part of [the Department’s] triennial stormwater program review.”

       C.      The Proceedings.

       This case began not with the current appeal, but an earlier one. After the Department

filed the Notice, Anacostia requested a contested case hearing on March 18, 2009. (At the

time, Envir. § 1-605(a) allowed for a contested case proceeding.) An administrative law

judge (“ALJ”) concluded that Anacostia lacked standing to challenge the Permit because

it had no special interest to protect beyond that of the general public. Anacostia sought

judicial review in July 2009 in the Circuit Court for Baltimore County, which later

transferred the case to the Circuit Court for Montgomery County. That court upheld the

ALJ’s decision, but we reversed, holding that Anacostia did in fact have standing, and we

remanded for consideration of the underlying substantive issues. Anacostia Riverkeeper v.

Md. Dep’t of the Envir., Sept. Term 2011, No. 2107 (filed January 7, 2013) (“Anacostia

I”), slip op. at 22.

       Round Two took a slightly different path because in 2009, the General Assembly

changed the procedures for challenging a permit. Section 1-601 of the Environment Article

now allows direct judicial review of agency permitting decisions. (It also broadens the
                                            12
class of people who can bring such a challenge, and formed part of our basis for reversing

the ALJ’s decision in Anacostia I. See Anacostia I, slip op. at 20.) So once we remanded

Anacostia I, the circuit court took the case directly and held a hearing on the merits on

November 20, 2013 (the “Hearing”). Anacostia argued there that the Permit failed to

require compliance with Maryland’s water quality standards or applicable TMDLs, and

that by allowing for the specific development of so many implementation plans outside the

four corners of the Permit, the Department allowed the Permit to escape meaningful public

participation or judicial review.

       The Department responded that the Permit contained all that it needed in requiring

the County “to install best management practices” to restore twenty percent of impervious

surfaces and meet certain wasteload allocations. It also argued that the policies and

provisions of the Manual and the Maryland Stormwater Management Act of 2007 were

properly referenced in the Permit.

       The trial judge expressed frustration with the Department’s position at the Hearing,

both as to the vagueness of the term “best management practices” and the Permit’s

references to so many outside sources. The court ultimately held, both in a ruling from the

bench and in a written order two weeks later, that the Permit had to comply with sections

1311 and 1342 of the Act, along with state law requirements under Envir. § 9-324, and that

the Permit fell short of these standards (we omit the paragraph numbering):

              After reviewing the permit and the administrative record, the
              Court is unable to understand why [the Department] adopted
              the terms in the permit, or how those terms meet the

                                            13
             requirements of the law. The permit does not state with clarity
             what the permittees will do, how they are to do it, what
             standards apply, or how one will measure compliance or
             noncompliance. The permit lacks ascertainable metrics for
             meeting water quality standards that can either be met or not
             met.

             The Court finds that it is not sufficient for the permit to require
             that permittees engage in best management practices and file
             annual reports on their activities. Manuals and policies that
             exist outside of the permit change frequently, and do not
             inform the public or the Court of what the permit specifically
             requires. While it is allowable for the permit to require best
             management practices, specific requirements for meeting
             water quality standards must be stated in the permit.

             The Court finds that the permit’s requirement to restore 20%
             of impervious surface is simply too general to show how the
             permittees will meet water quality standards. It does not
             explain what the permittee is to do or how its performance is
             to be measured.

             Federal regulations require that the permit include a
             monitoring program for representative data collection for the
             term of the permit, including a program to monitor and control
             pollutants in storm water discharges from sites that are
             contributing a substantial pollutant loading. 40 C.F.R. §
             122.26(d). The permit requires monitoring in one tributary, and
             requires the permittees to submit an annual report to MDE
             regarding all activities under the permit. The Court finds that
             these requirements are not sufficient to meet the applicable
             requirements for monitoring.

This timely appeal followed.

                                    II. DISCUSSION

      This appeal presents one overarching question with numerous sub-questions that

make it more complex: is the Permit legal? To answer the broader question, we analyze the


                                             14
Permit’s near-twenty-year history against the statutory and regulatory lattice. And perhaps

counterintuitively, we find that the Department’s expertise (which on review of agency

decisions so often gives us reason to defer to an agency) and intimacy with the process and

available technology may well be the Permit’s undoing. There may be rational reasons for

requiring the County to prepare plans after approval and incorporate outside materials into

the Permit by reference. But those reasons are difficult to discern for anyone who did not

live deeply in the weeds of negotiating and preparing it, and because many of the Permit’s

terms are structured as obligations to develop plans, they are insulated from effective

review.

       We hold first that Congress, by adding § 1342 the 1987 amendments to the Act,

intended to treat MS4s differently and regulate them separately from, or in conjunction

with, the existing requirements of § 1311. Second, we analyze what exactly the § 1342

“maximum extent practicable” and “best management practices” language requires of a

state attempting to enforce environmental laws, and how state environmental regulations

pick up on that language. That hardly ends the story, though: although we agree with the

Department that Congress relieved it of the more stringent requirement of § 1311, we

conclude third that this Permit effectively cuts off public commentary on important

components by glossing important requirements and deadlines and incorporating outside

sources in a manner that leaves the Permit’s operative terms too difficult to find and know.




                                            15
       A.     Standard of Review.

       Our review of an agency decision is highly deferential. We look through the

decision of the circuit court and use the same standard of review that the circuit court did.

Kim v. Maryland State Bd. of Physicians, 423 Md. 523 (2011) (citing People’s Counsel for

Baltimore County v. Surina, 400 Md. 662, 681 (2007)). In a case like this, we review the

agency decision at two levels: first, to determine whether the record contains substantial

evidence to support the agency decision and second, to determine whether the decision is

legally correct. Najafi v. Motor Vehicle Admin., 418 Md. 164, 173 (2011) (citation

omitted).

       For reasons we will explain in Part II.B, we start with the second step—whether the

Department was legally correct in its decision to issue the Permit. We are “under no

constraints in reversing an administrative decision which is premised solely on an

erroneous conclusion of law.” People’s Counsel for Baltimore Cnty. v. Maryland Marine

Mfg. Co., 316 Md. 491, 497 (1989); see also HNS Dev., LLC v. People’s Counsel for

Baltimore Cnty., 425 Md. 436, 449 (2012). A reviewing court should respect “the expertise

of an agency in its own field,” Board of Phys. Quality Assur. v. Banks, 354 Md. 59, 69

(1999) (citations omitted), and the Department correctly points out that an agency’s

authority “may include a broad power to promulgate legislative-type rules or regulations”

to assist in implementing applicable statutes. Christ v. Dep’t of Natural Res., 335 Md. 427,

445 (1994). Agencies “‘are created in order to perform activities which the Legislature

deems desirable and necessary to further the public health, safety, welfare, and morals,’”

                                             16
and “‘[t]he powers vested in the courts, by statute or inherence, to review administrative

decisions does not carry with it the right to substitute its fact-finding process for that of an

agency.’” Northwest Land Corp. v. Maryland Dep’t of Env., 104 Md. App. 471, 488 (1995)

(quoting Sec’y of Health & Mental Hygiene v. Crowder, 43 Md. App. 276, 281 (1979)).

       As to the substantial evidence component of our review, Najafi directs a generous

level of deference:

              In applying the substantial evidence test, a reviewing court
              decides “whether a reasoning mind reasonably could have
              reached the factual conclusion the agency reached.” A
              reviewing court should defer to the agency’s fact-finding and
              drawing of inferences if they are supported by the record. A
              reviewing court “must review the agency’s decision in the light
              most favorable to it; . . . the agency’s decision is prima facie
              correct and presumed valid, and . . . it is the agency’s province
              to resolve conflicting evidence” and to draw inferences from
              that evidence.

Id. at 173 (quoting Maryland Aviation Admin v. Noland, 386 Md. 556, 571-72 (2005)).

And where an agency is acting within its discretion, we will overturn its decision only

where we find that its action is arbitrary and capricious. Md. Board of Phys. v. Elliott, 170
Md. App. 369, 406 (2006); see also Md. Code (1984, 2009 Repl. Vol.), § 10-222(h)(3)(vi)

of the State Government Article (“S.G.”). But we owe no deference to an agency whose

conclusions have gone unsupported “by competent and substantial evidence, or where the

agency draws impermissible or unreasonable inferences and conclusions from undisputed

evidence.” Stansbury v. Jones, 372 Md. 172, 184 (2002); see also Mayor and Aldermen of

City of Annapolis v. Annapolis Waterfront Co., 284 Md. 383, 395 (1979) (“When reviewing


                                              17
an administrative decision for arbitrariness or capriciousness, a court must first determine

whether the question before the agency was fairly debatable,” and if not it is not arbitrary

and capricious.). For an issue to be “fairly debatable,” “‘the administrative agency

overseeing the . . . decision must have “substantial evidence” on the record supporting its

decision.’” Mills v. Godlove, 200 Md. App. 213, 224 (2011) (quoting White v. North, 356
Md. 31, 44 (1999)).

       B.     The Permit Is Subject To § 1342, Not § 1311.

       At the threshold, the parties dispute which of the various federal and state laws drive

the requirements the Permit must fulfill. The Department argues that the Act does not

require an MS4 to comply with the water quality standards articulated in § 1311 because

the 1987 amendments replaced those standards “with the maximum-extent-practicable

standard, and replaced numerical effluent limitations with ‘management practices,’

‘control techniques,’ ‘systems, design and engineering methods,’ and other provisions that

the State ‘determines appropriate.’” Anacostia argues that the Permit continues to be

subject to the technology-based limitations of § 1311 in addition to “any more stringent

limitation necessary to assure compliance with water quality standards for the receiving

waters.” We disagree, and hold that the Permit is not subject to the technology-based

discharge limitations (“TBDLs”) of § 1311(a), but rather to § 1342(p)(3)(B), which in turn

requires the County to adhere to the TMDL limits imposed by state law via § 1313(d)(1)(c).

       When first passed in 1972, the Act regulated big municipal stormwater systems.

With the benefit of hindsight, it appears that that approach was not practical for MS4s. We
                                             18
agree with the Department that the 1987 amendments, and § 1342 in particular, imposed

different and alternative standards on MS4s, standards that state broader principles rather

than prescriptive requirements.

       But although § 1342(p)(3)(B) imposed new requirements for MS4s that differed

from the technology-based requirements of § 1311, the amendments did not state whether

MS4 permits also had to comply with water quality standards under § 1311(b)(1)(C). In

1991, the EPA’s General Counsel interpreted the “MEP” standard to modify the

technology-based requirements of § 1311, but he did not believe that the MEP language

displaced the general water quality standards imposed by § 1311. See Memorandum from

E. Donald Elliott, Ass’t Admin’or & General Counsel, EPA, to Nancy Marvel, Regional

Counsel, January 9, 1991, “Compliance with Water Quality Standards in NPDES Permits

Issued to Municipal Separate Storm Sewer Systems,” 1991 W.L. 326640 (the “Elliott

Memorandum”) at *2. 8 Then, in 1996, the EPA issued a Notice outlining an “Interim

Permitting Approach for Water Quality-Based Effluent Limitations in Storm Water




8
  It doesn’t matter for our purposes whether the broader question raised by and answered
in the Elliott Memorandum—whether the term “water quality standards” (which can be,
but is not always, used as a term of art to describe specific standards) still applies with
equal force to MS4s. Anacostia argued that the distinction between state and federal water
quality standards is not material here, and we are inclined to agree. The Department is not
arguing that the Permit need not attempt to meet TMDL requirements as part of broader
water quality standards, but that the Permit adequately spells out how the County must do
so, and by when.
                                             19
Permits,” 61 Fed. Reg. 43761-01 (Aug. 26, 1996), in which it likewise approved use of

BMPs while leaving room for improvement:

              The interim permitting approach uses best management
              practices (BMPs) in first-round storm water permits, and
              expanded or better-tailored BMPs in subsequent permits,
              where necessary, to provide for the attainment of water quality
              standards. In cases where adequate information exists to
              develop more specific conditions or limitations to meet water
              quality standards, these conditions or limitations are to be
              incorporated into storm water permits, as necessary and
              appropriate. This interim permitting approach is not intended
              to affect those storm water permits that already include
              appropriately derived numeric water quality-based effluent
              limitations.

Id. (emphasis added).

       Several years later, the United States Court of Appeals for the Ninth Circuit held in

Browner that Congress intended § 1342(p)(3)(B) to treat MS4s differently—no longer to

require strict compliance with state water-quality standards (as industrial discharges had to

comply with under § 1311), but instead to impose the maximum-extent-practicable

standard. 191 F.3d at 1165. After reviewing the legislative history that culminated in the

1987 amendments, the Ninth Circuit held that § 1342(p)(3) specifically treats industrial

discharges differently from municipal discharges, and held the former to the more stringent

§ 1311 requirements. 191 F.3d at 1165 (“[I]ndustrial discharges must comply strictly with

state water quality standards.”). Municipal discharges, on the other hand, lacked any such

requirement, and Congress instead imposed the MEP requirement in § 1342(p)(3)(B)(iii).




                                             20
       As such, the Ninth Circuit held, Congress intended in § 1342 to not require

municipal stormwater discharges to comply with § 1311. 191 F.3d at 1165 (“‘Where

Congress includes particular language in one section of a statute but omits it in another

section of the same Act, it is generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.’” (quoting Russello v. United States, 464
U.S. 16, 23 (1983) (citation and internal quotation marks omitted))). The Court also noted

that interpreting § 1342 to include the requirements of § 1311 would render § 1342

superfluous: because the latter is less strict, reading it to include § 1311’s requirements

would really just fold it into § 1311, “a result that we prefer to avoid so as to give effect to

all provisions that Congress has enacted.” 191 F.3d at 1165; see also Koste v. Town of

Oxford, 431 Md. 14, 25-26 (2013) (“The primary goal of statutory construction is ‘to

discern the legislative purpose, the ends to be accomplished, or the evils to be remedied by

a particular provision[.]’ In so doing, we look first to the ‘normal, plain meaning of the

language of the statute,’ read as a whole so that ‘no word, clause, sentence or phrase is

rendered surplusage, superfluous, meaningless or nugatory[.]” (citations omitted)

(emphasis added)). Other courts have followed suit. See, e.g., Divers’ Env’tal Cons. Org.

v. State Water Resources Central Bd., 51 Cal. Rptr. 3d 497, 504 (2006) (“In regulating

storm water permits the EPA has repeatedly expressed a preference for doing so by way of

BMPs, rather than by way of imposing either technology-based or water quality-based




                                              21
numeric limitations”9); NRDC v. New York State Dep’t of Env’tal Cons., 120 A.D.3d 1235

(2d App. Div. 2014) (assessing MEP standard as the appropriate one for municipal

discharges); Tualatin Riverkeepers v. Oregon Dep’t of Env’tal Quality, 230 P.3d 559, 564

n.10 (Ore. App. 2010) (citing Defenders of Wildlife with approval and noting the lesser

MEP standard in § 1342 that applies to municipal stormwater discharges); but see Building

Indus. Ass’n of San Diego Cnty. v. State Water Resources Control Bd., 22 Cal Rptr. 3d 128,

141 (reading § 1342 not specifically to replace or not replace § 1311 as it related to

municipal discharge, but seeing the significance of Congress adding the MEP language “to

strengthen the [Act] by making its mandate correspond to the practical realities of

municipal storm sewer regulation”).

       It falls to the Department, then, to translate these concepts into real-life permits.

Over a decade ago, the EPA issued a memorandum (included here in the Department’s

record extract) designed to harmonize the BMP concept and the “maximum extent

practicable” language. See November 22, 2002, Memorandum from Robert H. Wayland,

III, Director, Office of Wetlands, Oceans and Watersheds, EPA, to Water Division

Directors, Regions 1-10. This memorandum counseled in favor of “an iterative approach

to control pollutants in storm water discharges,” and recognized that “storm water

discharges are due to storm events that are highly variable in frequency and duration and




9
  Divers also pointed to the relevant federal regulations as giving wiggle room to the states
to apply BMPs when other approaches aren’t feasible. See id. at 506-07 (quoting 40 C.F.R.
§ 122.44(k)).
                                              22
are not easily characterized,” therefore making it difficult to establish hard, numeric limits.

In turn, it viewed BMPs as “an appropriate form of effluent limits” to control pollutants,

see 40 CFR § 122.44(k)(2), (3). But the EPA did not leave it at that—it stated its express

expectation that agencies granting permits will ensure that BMPs are appropriately tailored:

                     EPA expects that the NPDES permitting authority will
              review the information provided by the TMDL, see 40 C.F.R.
              § 122.44(d)(1)(vii)(B), and determine whether the effluent
              limit is appropriately expressed using a BMP approach
              (including an iterative BMP approach) or a numeric limit.
              Where BMPs are used, EPA recommends that the permit
              provide a mechanism to require use of expanded or better-
              tailored BMPs when monitoring demonstrates they are
              necessary to implement the WLA and protect water quality.

       This guidance frames the issue here. Although our analysis relieves the Department

and the County of their obligations to comply with § 1311, the Permit cannot satisfy the

alternative standard simply by parroting broad principles of best practices, especially given

that State law applies as well.

       C.     The Permit Does Not Comply With State Law Regarding The
              Permitting Process.

       Even under the standards imposed by § 1342, the Permit fails at two separate levels.

First, it does not comply with the statutory procedural requirements of notice and public

comment. To be clear, the Permit might have complied from a technical point of view (by,

for example, posting the required notice at the required time), but it failed to comply from

a practical point of view because it omits or obscures important elements, leaving anyone

not an expert unable to decipher it. The Permit contains aspirational goals rather than

particularized objectives, and it refers to and relies on too much information that falls
                                             23
wholly outside of its terms (which makes it impossible to figure out what the Permit

requires without hunting for the underlying information in a way that requires far more

expertise than one could reasonably expect). We also find it impossible to discern from

the Permit when the County would have to complete critical tasks. Second, the Permit fails

as a substantive matter because it does not contain ascertainable metrics that define how

the County must comply, or whether at some point it has complied, with what all agree are

two of the Permit’s most important terms: regulation of TMDLs and the twenty percent

requirement. We recognize the tension between the desire for specificity (both in tactics

and in metrics) and the reality of achieving that granularity across a system as large as the

County’s, and so we acknowledge that these competing objectives must be balanced. That

said, they need to be balanced in a way that allows meaningful public comment and

participation and meaningful review of the Permit’s compliance with the law.

              1.     The Permit does not give meaningful opportunity for notice
                     and comment, and eludes judicial review.

                      a.    The Environment Article requires that the public
                            have an opportunity for notice and comment.

       Section 9-324 of the Environmental Article requires explicitly that “[t]he

Department shall give public notice of each application for a discharge permit as required

by Title 1, Subtitle 6.” Subtitle 6, in turn, requires that the public have a full opportunity

to participate in the permitting process. Envir. § 1-601(a)(3). The notice of an application

for a permit, for example, must include certain basic information:

              (i)    The name and address of the applicant;

                                             24
               (ii)    A description of the location and the nature of the
                       activity for which the permit has been sought;

               (iii)   A reference to the applicable statutes or regulations
                       governing the application process;

               (iv)    The time and place of any scheduled informational
                       meeting or public hearing, or a description of where this
                       information can be found;

               (v)     A description of where further information about the
                       permit application can be found; and

               (vi)    Any other information that the Department determines
                       is necessary.

Id. § 1-602(b)(2) (emphasis added). The statute no longer provides for a contested case

hearing, id. § 1-601(b), but does authorize judicial review on behalf of a party that, as

Anacostia has, “[p]articipated in a public participation process through the submission of

written or oral comments.” Id. § 1-601(c)(ii). And although the subtitle limits judicial

review to the administrative record and objections raised before the Department, it permits

review when:

               (i)     The objections were not reasonably ascertainable
                       during the comment period; or

               (ii)    Grounds for the objections arose after the comment
                       period.

Id. § 1-601(d)(1).

       Transparency is essential to effectuating the goals of the Act. “Public participation

in the development, revision, and enforcement of any regulation, standard, effluent


                                              25
limitation, plan, or program established by the [EPA] or any State . . . shall be provided

for, encouraged, and assisted by the [EPA] and the States.” 33 U.S.C. § 1251(e). The

Supreme Court has acknowledged that NPDES permits “defin[e], and facilitat[e]

compliance with, and enforcement of, a preponderance of a discharger’s obligations under

the [Act].” EPA v. State Water Res. Control Bd., 426 U.S. 200, 205 (1976). A permit should

translate big-picture environmental goals into specific obligations and measurable

objectives for each applicant, and provide a way to hold permit-holders accountable—at

least theoretically. This permit does not.

                     b.     Specific shortcomings of the Permit.

                            i.     The public can’t comment about decisions
                                   that have yet to be made.

       To be sure, the process leading up to the Permit ostensibly allowed for several

“public participation” opportunities. But the Permit deferred the process of defining

important substantive provisions (TMDL implementation plans, SWMP plans, etc.) until

well after approval. This creates an obvious flaw: the public can’t comment on a program

that doesn’t yet exist, and by the time the program did exist, the time for comment on it

had passed.10




10
  This also means that we can’t tell from the Permit’s terms whether it should be reviewed
under § 1-601(d)(1)(ii), which allows for judicial review, even if objections weren’t raised
during a comment period, where the “[g]rounds for the objections arose after the comment
period.” Id. This Permit could well qualify because so many of its substantive terms
weren’t defined until after the comment period had passed.

                                             26
       Under the terms of the Permit, the Department effectively can approve new

requirements and management projects without public comment because the County was

not required to develop impervious surface restoration plans and TMDL implementation

plans until after the Permit was approved. The Permit itself does not include the substantive

contents of each program, nor does it require that the programs even be made available to

the public for review after the fact. Part E of the Permit, for example, states broad

requirements that the County must satisfy in developing, implementing, and maintaining

its programs. But that approach is inconsistent with the emphasis on public participation in

the Act, which requires permits to include effluent limitations so that citizens can enforce

their terms, requirements, and restrictions. 33 U.S.C. § 1365(a).

     In order to be measurable, a permit must articulate what the County must do, how

much of each task the County must do, where the County needs to perform those tasks, and

by when the County must complete them.11 For each Permit requirement, the “what” is

usually the BMP or activity required, the “how much” is the performance standard the

County is expected to meet, the “when” is the specific time (or frequency) the BMP or

activity should be complete, and the “where” is the location where the activity must be

performed. Unless discernible requirements are contained in the permit itself, the public




11
  For the EPA’s guidance in this regard, see Laura Gentile and John Tinger, U.S. E.P.A.
Region IX, Stormwater Phase I MS4 Permitting: Writing More Effective, Measurable
Permits, 135 (February 2003), http://water.epa.gov/polwaste/nps/stormwater/upload/
2003_03_26_NPS_natlstormwater 03_13Gentile.pdf (last viewed February 19, 2015).
                                           27
will have no way to know its terms or to assist the Department in the enforcement of the

Permit, nor will the County know exactly what the Permit requires of it. And although

there may be value in deferring the definition of certain terms until later, that deferral

cannot deprive the public of notice and an opportunity to comment—that opportunity must

somehow be replicated as those plans are developed and approved, at whatever point in

time.

                               ii.    The Permit is not specific enough.

        The Permit eludes notice and comment because there is not enough in it for the

public fairly to comment on it. The Act requires that a state permit specify the “type,

intervals, and frequency sufficient to yield data which are representative of the monitored

activity.” 40 C.F.R. § 122.48(b), 122.44(i)(1). Under § 1342, a permit such as this is also

subject to EPA regulations governing permit applications, 33 U.S.C. § 1342(p)(4)(A),

which require a “proposed monitoring program for representative data collection for the

term of the permit,” 40 C.F.R. § 122.26(d)(2)(iii)(D), and which describe the necessary

data.   This Permit, however, requires monitoring only in the Lower Paint Branch

watershed, one of many affected by the County’s system. 12 And although, as the

Department argues in its brief, the Permit “requires the County to assess all of its

watersheds” (emphasis added), the Permit itself requires the County only to “provide a




12
  We do not mean to suggest that a single watershed cannot qualify as a representative
sample, but the Department hasn’t made or supported that argument here, either in general
or for the Lower Paint Branch watershed in particular.
                                           28
long-term schedule for the completion of detailed assessments of each watershed in

Montgomery County.” That “long-term schedule” is not due until a year into the Permit’s

five-year lifespan, though, and the Permit says nothing about whether that schedule must

require assessments before the Permit expires. And, again, the process defined in the

Permit leaves no opportunity for public comment or judicial review of the schedule once

the County proposes it.

       The Department argues that prior iterations of the Permit required broader

monitoring, and it may be that the Permit could satisfy its monitoring obligations by

building on and incorporating monitoring work done previously. But if that is what the

Department intended, the terms of the Permit need to reflect that so that the Permit’s overall

compliance with the Act’s monitoring obligations can be understood and tested.

       The Permit is similarly quiet about the County’s reporting requirements. In the

absence of specifics, the Department points to the BMPs in the Manual, which “are

designed to be flexible so that regulatory agencies may adapt them to the highly variable

nature of stormwater discharges.” (Emphasis in original.) That may be so, but the

Department must demonstrate in the Permit which of these BMPs it is choosing—

otherwise, we are left with a Permit that is simply a now-fifteen-year-old (and very long)

Manual.13 We understand the need for flexibility, but someone seeking to understand the




13
  Counsel for the Department pointed out in response to the court’s questioning at the
Hearing that stormwater management facilities have to “install BMPs” as specifically
required by the Permit, and she referred to the provision in the “Management Programs”
                                            29
Permit’s terms, or a reviewing body seeking to review it, is left at a total loss to understand

how the County will proceed, either at the inception of the Permit period or during the five

years (or more) it remains in effect.

                             iii.   The Permit overrelies on incorporation by
                                    reference.

       The Permit’s generality is compounded by the way it incorporates outside sources

by reference. There is nothing wrong per se with that approach, but the result here is that

someone outside the negotiations can’t tell where to look to understand the Permit or how

to challenge its terms. This is particularly true with regard to the Manual, a 589-page list

of “best management practices.” Chapter 1 of the Manual states that “[o]ver the last 14

years, tens of thousands of [BMPs] have been constructed in an attempt to meet program

mandates.” After the County selects appropriate BMPs, the Manual is meant to help in the

process of actually implementing the practices, by

              provid[ing] design guidance on the most effective planning
              techniques, and nonstructural and structural BMPs for
              development sites, and to improve the quality of BMPs that are
              constructed in the [s]tate, specifically with regard to
              performance, longevity, safety, ease of maintenance,
              community acceptance and environmental benefit.




section under the Permit that requires the County at a minimum to “implement the
stormwater management design policies, principles, methods, and practices found in the
[Manual] and the provisions of Maryland’s Stormwater Management Act of 2007.” As
counsel put it, these would be the “only BMPs allowed or acceptable.”

                                              30
       Chapter 3 of the Manual identifies five groups of structural water quality

Stormwater BMPs: (1) ponds, (2) wetlands, (3) infiltration practices, (4) filtering systems,

and (5) open channels. The chapter goes on to discuss “sets of BMP performance criteria”

for each BMP listed above. Of course, if the County opts to implement a new BMP, it must

submit monitoring data to demonstrate that it meets these performance criteria. The Manual

might provide some understanding, for example, of why the County would choose “ponds”

for a given location, and why that strategy may or may not be successful in reducing

pollution to the maximum extent practicable. But in the context of this Permit, there is no

way of knowing which BMPs the County will select.14 And that leaves no way to know

what the County will be required to do until after the County does it, and no way to apply

even an appropriately deferential level of review to the Department’s substantive directions

to the County.

     We see compelling similarities to the permit in Waterkeeper Alliance, Inc. v. EPA,

399 F.3d 486 (2d Cir. 2005), in which the United States Court of Appeals for the Second

Circuit held that NPDES permits for concentrated animal feeding operations (“CAFOs”)

lacked “any meaningful review of the nutrient management plans” developed by the




14
  Like the chapter preceding it, Chapter 4, “Guide to BMP Selection and Location in
Maryland” may well be useful to those charged with designing the various management
plans. The Chapter outlines the “process for selecting the best BMP or group of BMPs for
a development site and provides guidance on facts to consider when deciding where to
locate them.” Again, had the Permit identified the BMPs to be used in each program, the
Manual would explain the details in a useful way; without that information, it is
academically interesting but not helpful to understanding this Permit.
                                             31
applicants, and also “fail[ed] to require that the terms of the nutrient management plans be

included in the NPDES permits.” Id. at 498. The court held that regulation of the CAFO

nutrient plans (which strike us as analogous to the MS4 regulatory program here) had to be

incorporated into a facility’s NPDES permit because a permit that omitted specific waste

application rates did “nothing to ensure that each Large CAFO has, in fact, developed a

nutrient management plan that satisfies [applicable federal regulations].” Id. at 499

(emphasis in original).

              There is no doubt that under the CAFO Rule, the only
              restrictions actually imposed on land application discharges are
              those restrictions imposed by the various terms of the nutrient
              management plan, including the waste application rates
              developed by the Large CAFOs pursuant to their nutrient
              management plans. Indeed, the requirement to develop a
              nutrient management plan constitutes a restriction on land
              application discharges only to the extent that the nutrient
              management plan actually imposes restrictions on land
              application discharges.

Id. at 502 (emphasis added).

     Like the nutritional plans discussed in Waterkeeper Alliance, the Management Plans

the Permit requires the County to develop represent the only restrictions on stormwater

pollutants flowing into and from this MS4. For that reason, it is not enough for the Permit

simply to require the County to develop plans consistent with the Manual and leave it at

that. The Permit must at least allow the County and the public to understand how the

County plans to restrict stormwater discharges and, subject to the appropriately deferential

standard, to challenge the Department’s ultimate directions.


                                            32
                             iv.    The Permit contains no meaningful deadlines
                                    or ways to measure compliance.

       The Permit purports to require, within a year of its effective date, implementation

plans that include “the actions and deadlines by which those actions must be taken to meet

the required pollutant load reduction benchmarks and [wasteload allocations] within the

specified time frame.” Determining the means to the ends, including TMDLs and SWMPs,

has been left to the County, which gets one year out of the five-year lifespan of the Permit

simply to devise implementation plans. In layman’s terms, the Permit seems to say that

the County has a deadline of a year to set its deadlines. But as a practical matter, that open-

ended, goal-oriented statement articulates no specific method within the Permit (like

setting out those benchmarks, for example) for achieving those goals or measuring

progress. Put another way, the County seemingly could be in compliance if, within a year

of the Permit’s issuance, it laid out a plan with deadlines of twenty years from now. The

Permit imposes no timeframe for executing the plans, and there are not clear requirements

for what the aspirational plans must include.

       Without measurable commitments, anything could be deemed “in compliance” with

the Permit. And without deadlines for compliance and implementation, the County could

plan while postponing implementation, an outcome that effectively would circumvent the

NDPES permitting program. This is not to say that the Permit must list and measure minute

details or water quality standards, only that it must contain some discernible and




                                              33
meaningful milestones of planning, implementation, or achievement that can be understood

and measured and, to our earlier point, that the public can review and comment upon.

      The description of “Management Programs” in the Permit is also insufficient to allow

meaningful evaluation of any monitoring. These programs appear to be an important aspect

of the Permit, but are not incorporated as enforceable conditions. The Permit connects no

specific or measurable BMPs to the various management programs. It requires no

justification for why a given BMP or strategy was selected, and how that program or

strategy will reduce discharges to the maximum extent practicable. The Permit contains no

information about how the County must select, implement, maintain, and monitor BMPs,

and most importantly, it contains no deadlines by which the County must actually

implement the programs it designs.

     This lack of meaningful deadlines was illustrated well at oral argument, when we

asked counsel for Montgomery County whether the County had actually approved a plan

that the Department then approved. Counsel first responded that yes, a plan “would have

been” submitted. When pressed, counsel responded with continued hedging: “I will say

that they would have approved it.” The fact that counsel for the County couldn’t even tell

us the status of the Permit’s progress highlights the toothlessness of the Permit’s terms and

the difficulty for anyone to know (or ask) whether the County is complying with them.




                                             34
              2.     The agency decision to issue the Permit was unsupported
                     by substantial evidence with respect to TMDLs and the
                     twenty percent requirement.

       Once the County reworks the Permit in a way that allows for meaningful notice and

comment, it still must address the absence of objective metrics for what the parties agree

are two of its most important elements: the twenty percent requirement and setting

TMDLs.15

                      a.    The twenty percent requirement.

       The Department argues that the Permit appropriately “requires the County to install

controls on twenty percent of impervious surfaces and to regularly review and refine its

[BMPs] to achieve steady and measured reductions in pollutants.” But we see nothing in

the Permit that explains how we or anyone can define the universe of impervious surfaces.

Only one of the three sources the Department cites sends us to the Permit itself; the pages

cited to govern “Watershed Restoration” (Part III.G), “Assessment of Controls” (Part

III.H), “Program Funding,” (Part III.I), and “TMDLs” (Part III.J). None of these gives any

guidance as to exactly what constitutes “impervious surfaces.” The Department claims




15
   This failing can be viewed in one of three ways: (1) the Department’s decision to issue
the Permit was legally incorrect because the Permit fails to require compliance with 33
U.S.C. § 1342(p)(3)(B) and Envir. § 9-324; (2) the Department’s decision to issue the
Permit was unsupported by substantial evidence that it complied with these statutory
requirements; and (3) the Department’s decision to issue the Permit was arbitrary and
capricious because it was made without any factual support based on the record before it.
Whichever the analytical path (and any is legally correct), the fact remains that neither the
TMDL requirement nor the twenty percent requirement are laid out with sufficient clarity
in the Permit.
                                            35
that the twenty percent requirement is “specific, measurable, and enforceable,” and it

purports to lay out how the twenty percent is calculated, based on using the acreage

designations from the prior permit’s designation of ten percent of impervious surfaces in

the County (in turn citing not even to the outdated permit, but to the “Annual Report for

2006 NPDES Municipal Separate Storm Sewer System Permit” that is included in the

record extract):

                     The permit requires the County to implement controls
              on 20 percent of its previously uncontrolled impervious areas.
              Because the prior permit required the County to install best
              management practices on 10 percent of its impervious areas,
              the County already has in place a mechanism for calculating
              the total acreage of land that does not have stormwater
              controls. That acreage comes to 21,458 acres - which excludes
              the 10 percent already controlled under the prior permit - and
              20 percent of that amount comes to 4,292.

       It cannot be that the universe of impervious surfaces has remained constant since

2006; by 2009, when this permitting process began, this information was already three

years old. So the Department’s calculation is grounded in outdated calculations and,

therefore, unsupported by substantial evidence.16




16
  This failing also goes to the problems with public notice and comment. Although the
Department has advanced this numerical calculation, we see no evidence that it was made
apparent to anyone in the course of the permitting process. That means that, even if the
Department could demonstrate to us now that the calculation is supported by substantial
evidence, the public never had a meaningful opportunity to comment on that calculation at
the appropriate time.
                                           36
       Anacostia is also correct that the Permit does not actually impose restoration of

twenty per cent of all impervious surfaces within the County, but only mandates restoration

of twenty percent of “impervious surface area that is not restored to the MEP [maximum

extent practicable.]” As with so many other parts of the Permit, this definition requires

another subjective calculation—where someone will need to determine what has not been

restored to the maximum extent practicable—that is completely unreviewable.

       The Department also contends broadly that the standards it applies for BMPs must

be flexible “so that regulatory agencies may adapt them to the highly variable nature of

stormwater discharges.” We don’t disagree with this proposition, and we are keenly aware

that the Department has the expertise (far beyond the ken of this or any court) to determine

these standards. But even those flexible standards have to be expressed in a way that gives

meaning to the Permit, and that allows non-expert reviewing bodies to do their jobs.

       The Department claims that the Permit articulates sufficiently specific BMPs for

impervious surfaces by incorporating the Manual and other documents, and it argues that

the BMPs in the Manual “have measurable outcome[s];” it points in particular to “general

performance standards for stormwater management in Maryland” that appear in two pages

of the Manual. The Manual is one of the three “scientific texts developed by the

Department” that it claims encapsulates twenty-seven years of research. The others are a

“BMP Assessment” (a March 21, 2009 report whose full title is “Developing Nitrogen,

Phosphorus and Sediment Reduction Efficiencies for Tributary Strategies, BMP

Assessment: Final Report, 3/31/2009”), and a manual entitled “Accounting for Stormwater

                                            37
Wasteload Allocations and Impervious Acres Treated” (with the ambiguous date of “June

(Draft) 2011” (emphasis added), which we will short-form as the “2011 Manual”). The

Department says that it standardized best management practices in the Manual, and has

technical guidelines “in place” based on the BMP Assessment and the 2011 Manual. But

the Department’s arguments are indecipherable. The “general performance standards” to

which it cites don’t appear, to us at least, to articulate useful or enforceable numbers, and

a broad citation to three manuals (dated four, six, and fifteen years ago) leave the contours

of the twenty percent requirement unclear.

                     b.     The TMDL requirement.

       Anacostia argues that the Permit lacks the necessary clarity for attaining TMDL

requirements, and that its provisions are not supported by facts or explanations. We agree.

Part III.J requires the County to design a TMDL implementation plan that “includes

estimates of pollutant loading reductions (benchmarks) to be achieved by specific deadlines

and describe those actions necessary to meet the storm drain system’s share of WLAs and

EPA approved TMDLs.” But the County is left to design these implementation programs

after the final Permit is approved, and the TMDL plans do not become an enforceable

condition of the Permit. Putting aside the notice problem, there are no enforceable

minimum requirements for these plans, and they generally require no particular outcome

from the measures that the County identifies in its TDML implementation plans. The only

hard-and-fast requirement is that the County submit a proposed plan to the Department for



                                             38
review within one year (and as we explained above, that proposed plan need contain no

deadlines of its own).

       The Permit incorporates, by reference, pollutant-loading limits (called Waste Load

Allocations, or “WLAs”) in approved TMDLs. It does not require the County to

demonstrate that its TMDL implementation plans will meet the required pollution

reductions or defend them against challenge, and it doesn’t specify any interim or final

deadlines for meeting those reductions. The County is left to set its own deadlines, without

any outside limits. In the event that “WLAs are not being met according to the benchmarks

and deadlines contained in the County’s TMDL implementation plans, an iterative

approach shall be used where additional or alternative Stormwater controls are proposed

and implemented in order to achieve WLAs.” It is hard to know what this means (and it is

the language that was the source of palpable frustration on the part of the trial judge), but

we know that there are no specific guidelines for implementing these “adaptive

management activities,” and no elaboration on what they might entail.

       Perhaps inadvertently, the Department identified the problem best at oral argument:

when the Court criticized the TMDL plan because it can’t be challenged by the public,

counsel answered that TMDLs are “on the MDE website,” and that “there’s a separate

TMDL process.” But that advice leads to a thicket: a search of the term “TMDL” on the

MDE website yielded 771 results, the first of which purports to explain “TMDL

Implementation in Maryland” from a 2006 issue of an “e-MDE” publication. See

http://mde.maryland.gov/programs/ResearchCenter/ReportsandPublications/Pages/Resear

                                             39
chCenter/publications/general/emde/vol1no9/tmdl.aspx (last viewed February 19, 2015).

And although there may be a “TMDL process,” that process leaves anyone seeking to know

what TMDLs are at issue in this Permit completely in the dark.

                                           * * *

       It may be that the actions and standards that the Department and County have in

mind under this Permit satisfies the requirements that the Act imposes on both, and we

agree with the Department about what the law generally requires. But there is no way for

the public or for us to know from the Permit itself whether they do or not, and we agree

with the circuit court that the Permit must be revised accordingly. We recognize the

Department’s expertise in this area, and we know that it is not our role to dictate precisely

how the Department must balance the complex realities of managing pollution in a large

stormwater system against the important public policies of transparency, public

participation, and meaningful judicial review. It seems, though, that the more details are

framed as future obligations to plan or propose plans, the harder it will be for the public to

participate and for courts to review the Permit, even deferentially.

                                        JUDGMENT OF THE CIRCUIT COURT FOR
                                        MONTGOMERY COUNTY AFFIRMED AND
                                        CASE REMANDED TO THE MARYLAND
                                        DEPARTMENT OF THE ENVIRONMENT
                                        FOR PROCEEDINGS NOT INCONSISTENT
                                        WITH THIS OPINION. COSTS TO BE PAID
                                        BY APPELLANTS.




                                             40